Exhibit 10.1

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of this              day
of             , 20     by and between Rubicon Technology, Inc., a Delaware
corporation (the “Company”), and the undersigned officer of the Company
(“Indemnitee”).

WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining directors’ and officers’ liability insurance, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance;

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting officers, directors and employees
to expensive litigation risks at the same time as the availability and coverage
of liability insurance has been severely limited; and

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals such as Indemnitee to serve as officers, directors or
employees of the Company or any subsidiary and to indemnify such officers,
directors and employees so as to provide them with the maximum protection
permitted by law.

NOW THEREFORE, in consideration for Indemnitee’s services as a director or
officer of the Company or any subsidiary, the Company and Indemnitee hereby
agree as follows:

1. Indemnification.

(a) Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to, or is
otherwise involved (including involvement as a witness) in, any threatened,
pending or completed action, suit, proceeding or any alternative dispute
resolution mechanism, whether civil, criminal, administrative or investigative
(other than an action by or in the right of the Company) by reason of the fact
that Indemnitee is or was a director or officer of the Company or any subsidiary
of the Company, by reason of any action or inaction on the part of Indemnitee
while a director or officer of the Company or any subsidiary of the Company or
by reason of the fact that Indemnitee, while serving as a director or officer of
the Company or any subsidiary of the Company, is or was serving at the request
of the Company or any subsidiary of the Company as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, against expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with such action, suit or proceeding if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company or any subsidiary of the Company and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful. The termination of any action, suit or
proceeding by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or any
subsidiary of the Company and, with respect to any criminal action or
proceeding, had reasonable cause to believe that Indemnitee’s conduct was
unlawful.



--------------------------------------------------------------------------------

(b) Proceedings by or in the Right of the Company. The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to, or is otherwise involved (including involvement as a witness) in, any
threatened, pending or completed action or suit by or in the right of the
Company or any subsidiary of the Company to procure a judgment in its favor by
reason of the fact that Indemnitee is or was a director or officer of the
Company or any subsidiary of the Company, by reason of any action or inaction on
the part of Indemnitee while a director or officer of the Company or any
subsidiary of the Company or by reason of the fact that Indemnitee, while
serving as a director or officer of the Company or any subsidiary of the
Company, is or was serving at the request of the Company or any subsidiary of
the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys’ fees) and, to the fullest extent permitted by law, amounts
paid in settlement actually and reasonably incurred by Indemnitee in connection
with the defense or settlement of such action or suit if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or any subsidiary of the Company,
except that no indemnification shall be made in respect of any claim, issue or
matter as to which Indemnitee shall have been adjudged to be liable to the
Company or any subsidiary of the Company unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for such expenses which the Court of
Chancery of the State of Delaware or such other court shall deem proper.

(c) Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsections (a) and (b) of this Section 1, or in
defense of any claim, issue or matter therein, Indemnitee shall be indemnified
against expenses (including attorneys’ fees) actually and reasonably incurred by
Indemnitee in connection therewith.

2. Agreement to Serve. In consideration of the protection afforded by this
Agreement, if Indemnitee is a director of the Company, he or she agrees to serve
at least for the six months after the effective date of this Agreement as a
director and not to resign voluntarily during such period without the written
consent of a majority of the Board of Directors of the Company. If Indemnitee is
an officer of the Company or any subsidiary of the Company not serving under an
employment contract, he or she agrees to serve in such capacity at least for the
balance of the current fiscal year of the Company or such subsidiary of the
Company and not to resign voluntarily during such period without the written
consent of a majority of the Board of Directors of the Company. Following the
applicable period set forth above, Indemnitee agrees to continue to serve in
such capacity at the will of the Company or any subsidiary of the Company (or
under separate agreement, if such agreement exists) so long as he or she is duly
appointed or elected and qualified in accordance with the applicable provisions
of the Bylaws of the Company or such subsidiary of the Company or until such
time as he or she tenders his or her resignation in writing. Nothing contained
in this Agreement is intended to create in Indemnitee any right to continued
employment.

 

-2-



--------------------------------------------------------------------------------

3. Expenses; Indemnification Procedure.

(a) Advancement of Expenses. The Company shall advance all expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any civil or criminal action, suit or proceeding referenced in Section 1(a)
or (b) (but not amounts actually paid in settlement of any such action, suit or
proceeding). Indemnitee hereby undertakes to repay such amounts advanced
(without interest) only if, and to the extent that, it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Company as
authorized hereby.

(b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to his or her right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any claim made against Indemnitee
for which indemnification will or could be sought under this Agreement. Notice
to the Company shall be directed to the President of the Company at the address
shown on the signature page of this Agreement (or such other address as the
Company shall designate in writing to Indemnitee). Notice shall be deemed
received three (3) business days after the date postmarked if sent by domestic
certified or registered mail, properly addressed; or five (5) business days if
sent by airmail to a country outside of North America; otherwise notice shall be
deemed received when such notice shall actually be received by the Company. In
addition, Indemnitee shall give the Company such information and cooperation as
it may reasonably require and as shall be within Indemnitee’s power.

(c) Procedure. Any indemnification and advances provided for in Section 1 and
this Section 3 shall be made no later than thirty (30) days (or, in the case of
an advance of expenses, twenty (20) days) after receipt of the written request
of Indemnitee. Indemnitee may request indemnification at any time following the
final disposition of a proceeding. If a claim under this Agreement, under any
statute or under any provision of the Company’s Certificate of Incorporation or
Bylaws providing for indemnification is not paid in full by the Company within
thirty (30) days (or, in the case of an advance of expenses, twenty (20) days)
after a written request for payment thereof has first been received by the
Company, Indemnitee may, but need not, at anytime thereafter, bring an action
against the Company to recover the unpaid amount of the claim and, subject to
Section 15 of this Agreement, Indemnitee shall also be entitled to be paid for
the expenses (including attorneys’ fees) of bringing such action. If a
determination by the Company that the director or officer is entitled to
indemnification pursuant to Section 1 is required, and the Company fails to
respond within sixty (60) days to a written request for indemnity, the Company
shall be deemed to have approved the request. It shall be a defense to any such
action (other than an action brought to enforce a claim for expenses incurred in
connection with any action, suit or proceeding in advance of its final
disposition) that Indemnitee has not met the standards of conduct which make it
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed. However, Indemnitee shall be entitled to receive interim
payments of expenses pursuant to Section 3(a) unless and until such defense may
be finally adjudicated by court order or judgment from which no further right of
appeal exists. It is the parties’ intention that if the Company contests
Indemnitee’s right to indemnification, the question of Indemnitee’s right to
indemnification shall be for the court to decide, and neither the failure of the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel or its stockholders) to have made
a determination that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct
required by applicable law, nor an actual determination by the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel or its stockholders) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to Indemnitee’s
action for indemnification or create a presumption that Indemnitee has or has
not met the applicable standard of conduct.

 

-3-



--------------------------------------------------------------------------------

(d) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 3(b), the Company has directors and officers liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(e) Selection of Counsel. In the event the Company shall be obligated under
Section 3(a) to advance the expenses of any proceeding against Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, upon the delivery to Indemnitee
of written notice of its election and approval of counsel by Indemnitee. After
the delivery of such notice, approval of such counsel by Indemnitee and
retention of such counsel by the Company, the Company shall not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same proceeding, except as provided below. The
Indemnitee shall have the right to employ his or her own counsel in any such
proceeding at Indemnitee’s expense unless: (i) the employment of counsel by
Indemnitee has been previously authorized by the Company, (ii) Indemnitee shall
have reasonably concluded that there may be a material conflict of interest
between the Company and Indemnitee in the conduct of any such defense or
(iii) the Company shall not, in fact, have employed counsel to assume the
defense of such proceeding, in each of which case the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company.

4. Additional Indemnification Rights; Nonexclusivity.

(a) Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, by the Company’s Certificate of
Incorporation or Bylaws or by statute. In the event of any change after the date
of this Agreement in any applicable law, statute or rule which expands the right
of a Delaware corporation to indemnify a member of its board of directors or an
officer or employee of the Company or any subsidiary of the Company, such
changes shall be, ipso facto, within the purview of Indemnitee’s rights and the
Company’s obligations under this Agreement. In the event of any change in any
applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify a member of its board of directors or an officer or
employee of the Company or any subsidiary of the Company, such changes, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.

 

-4-



--------------------------------------------------------------------------------

(b) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation or Bylaws, any agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of the
State of Delaware (the “DGCL”) or otherwise, both as to action in Indemnitee’s
official capacity and as to action in another capacity while holding such
office. The indemnification provided under this Agreement shall continue as to
Indemnitee for any action taken or not taken while serving in an indemnified
capacity even though he or she may have ceased to serve in such capacity at the
time of any action, suit or other covered proceeding.

5. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually or reasonably incurred by him
or her in the investigation, defense, appeal or settlement of any civil or
criminal action, suit or proceeding, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such expenses, judgments, fines or penalties to which Indemnitee is entitled.

6. Contribution. To provide for just and equitable contribution when the
indemnification provided for herein is held by a court of competent jurisdiction
to be unavailable to Indemnitee in whole or in part, it is agreed that, in such
event, the Company shall, to the fullest extent permitted by law, contribute to
the payment of Indemnitee’s losses with respect to any proceeding, in an amount
that is just and equitable in the circumstances; provided, that, without
limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to any limitation on
indemnification set forth in Section 11 (other than Section 11(f)).

7. Primacy of Indemnification. The Company hereby acknowledges that Indemnitee
may have certain rights to indemnification, advancement of expenses and/or
insurance provided by one or more Indemnitee-related entities (as defined
below), including, but not limited to, an umbrella policy (collectively, the
“Secondary Indemnification Sources”) which Indemnitee and the Secondary
Indemnification Sources intend to be secondary to the primary obligation of the
Company to indemnify Indemnitee as provided herein, with the Company’s
acknowledgement and agreement to the foregoing being a material condition to
Indemnitee’s willingness to serve on the Board of Directors. The Company hereby
agrees (i) that it is the indemnitor of first resort (i.e., its obligations to
Indemnitee are primary and any obligation of the Secondary Indemnification
Sources to advance expenses or to provide indemnification for the same expenses
or liabilities incurred by Indemnitee are secondary), (ii) that the Company
shall be required to advance the full amount of expenses incurred by Indemnitee
and shall be liable for the full amount of all expenses, judgments, penalties,
fines and amounts paid in settlement to the extent permitted by the laws of the
State of Delaware and as required by the terms of this Agreement and the
Certificate of Incorporation or Bylaws of the Company (or any other agreement
between the Company and Indemnitee), without regard to any rights Indemnitee may
have against the Secondary Indemnification Sources, and, (iii) that the Company
irrevocably waives, relinquishes and releases the Secondary Indemnification
Sources from any and all claims against the Secondary Indemnification Sources
for contribution, subrogation or any other recovery of any kind in respect
thereof. The Company further agrees that no advancement or payment by the
Secondary Indemnification Sources on behalf of Indemnitee with respect to any
claim for which Indemnitee has sought indemnification from the Company shall
affect the foregoing and the Secondary Indemnification Sources shall have a
right of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of Indemnitee against the Company. The
Company and Indemnitee agree that the Secondary Indemnification Sources are
express third party beneficiaries of the terms of this Section 7.

 

-5-



--------------------------------------------------------------------------------

The term “Indemnitee-related entities” means any corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise (other than the Company or any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise for which Indemnitee has agreed, on behalf of the Company or at the
Company’s request, to serve as a director, officer, employee or agent and which
service is covered by the indemnity described in this Agreement) from whom an
Indemnitee may be entitled to indemnification or advancement of expenses.

8. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that in
certain instances Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers and employees under this
Agreement or otherwise. Indemnitee understands and acknowledges that the Company
has undertaken or may be required in the future to undertake with the Securities
and Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.

9. Directors and Officers Liability Insurance. The Company shall, from time to
time, make a good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the directors, officers and employees of the
Company or any subsidiary of the Company with coverage for losses from wrongful
acts or to ensure the Company’s performance of its indemnification obligations
under this Agreement. Among other considerations, the Company will weigh the
costs of obtaining such insurance coverage against the protection afforded by
such coverage. In all policies of directors’ and officers’ liability insurance,
Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s directors, if Indemnitee is a director; or the most
favorably insured of the Company’s officers, if Indemnitee is not a director of
the Company but is an officer of the Company or any subsidiary of the Company.
Notwithstanding the foregoing, and subject to the Change in Control provisions
of Section 24, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient benefit
or if Indemnitee is covered by similar insurance maintained by a subsidiary or
parent of the Company.

 

-6-



--------------------------------------------------------------------------------

10. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 10. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, and
the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.

11. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) to indemnify or advance expenses to Indemnitee with respect to proceedings
or claims initiated or brought voluntarily by Indemnitee and not by way of
defense, except with respect to proceedings brought to establish or enforce a
right to indemnification under this Agreement or any other statute or law or
otherwise as required under Section 145 of the DGCL, but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board of Directors has approved the initiation or bringing of such suit; or

(b) except as otherwise provided in Section 15, to indemnify Indemnitee for any
expenses incurred by Indemnitee with respect to any proceeding instituted by
Indemnitee to enforce or interpret this Agreement; or

(c) to indemnify Indemnitee for expenses or liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes or
penalties, and amounts paid in settlement) which have been paid directly to
Indemnitee by an insurance carrier under a policy of directors and officers
liability insurance maintained by the Company, its parent or any of its
subsidiaries or under any statute, indemnity provisions, vote or otherwise; or

(d) for any reimbursement of the Company by such person of any bonus or other
incentive-based or equity-based compensation or of any profits realized by such
person from the sale of securities of the Company, as required in each case
under the Securities Exchange Act of 1934, as amended, or any similar successor
statute (the “Exchange Act”) (including any such reimbursements that arise from
an accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by such person of
securities in violation of Section 306 of the Sarbanes-Oxley Act), if such
person is held liable therefor (including pursuant to any settlement
arrangements); or

(e) to indemnify Indemnitee for an accounting or disgorgement of profits
pursuant to Section 16(b) of the Exchange Act, or similar provisions of federal,
state or local statutory law or common law, if such person is held liable
therefor (including pursuant to any settlement arrangements); or

(f) to indemnify Indemnitee if prohibited by applicable law.

 

-7-



--------------------------------------------------------------------------------

12. Construction of Certain Terms and Phrases.

(a) For purposes of this Agreement, references to the “Company” shall not
include any constituent corporation absorbed in a consolidation or merger with
the Company.

(b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; and references to “serving at the request of the
Company” shall include any service as a director, officer, employee or agent of
the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan or its
participants or beneficiaries; and if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan, Indemnitee shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

(c) For purposes of this Agreement, a “change in control of the Company” shall
be deemed to have occurred if after the effective date: (i) as the result of, or
in connection with, any cash tender or exchange offer, merger or other business
combination, sale of all or substantially all of the assets or contested
election, or any combination of the foregoing transactions, less than a majority
of the combined voting power of the then-outstanding securities of the Company
or any successor corporation or entity entitled to vote generally in the
election of the directors of the Company or such other corporation or entity
after such transaction is held in the aggregate by the holders of the securities
of the Company entitled to vote generally in the election of directors of the
Company immediately prior to such transaction; (ii) any person or entity,
including a “group” (as defined in Section 13(d)(3) of the Exchange Act), other
than the Company, any wholly-owned subsidiary of the Company, any employee
benefit plan of the Company or any subsidiary of the Company, becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of securities
of the Company having 50% or more of the combined voting power of the
then-outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business); (iii) during any
period of two consecutive years, individuals who at the beginning of any such
period constitute the directors of the Company cease for any reason to
constitute at least a majority thereof unless the election, or the nomination
for election by the stockholders of the Company, of each new director of the
Company during such period was approved by a vote of at least two-thirds of such
directors of the Company then still in office who were directors of the Company
at the beginning of any such period; or (iv) the stockholders of the Company
approve a plan of complete liquidation of the Company.

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

14. Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s estate, heirs, legal representatives and assigns. The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all or a substantial part of
the business and/or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.

 

-8-



--------------------------------------------------------------------------------

15. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, to the
maximum extent permitted by the laws of the State of Delaware. In the event of
an action instituted by or in the name of the Company under this Agreement or to
enforce or interpret any of the terms of this Agreement, Indemnitee shall be
entitled to be paid all court costs and expenses, including attorneys’ fees,
incurred by Indemnitee in defense of such action (including with respect to
Indemnitee’s counterclaims and cross-claims made in such action), to the maximum
extent permitted by the laws of the State of Delaware.

16. Notice. Except as provided in Section 3(b), all notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed duly given (i) if delivered by hand and receipted for by the party
addressee, on the date of such receipt, or (ii) if mailed by domestic certified
or registered mail with postage prepaid, on the third business day after the
date postmarked. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice.

17. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

18. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware without regard to the conflict of law principles thereof.

19. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

20. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

21. Retroactivity. This Agreement shall be deemed to have been in effect during
all periods that Indemnitee was a director, officer or employee of the Company,
regardless of the date of this Agreement.

 

-9-



--------------------------------------------------------------------------------

22. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both of the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.

23. Integration and Entire Agreement. Subject to the provisions of Section 4,
this Agreement sets forth the entire understanding between the parties hereto
and supersedes and merges all previous written and oral negotiations,
commitments, understandings and agreements relating to the subject matter hereof
between the parties hereto.

24. Change in Control. Notwithstanding any provision of this Agreement to the
contrary, following the occurrence of a change in control of the Company:

(a) all determinations with respect to Indemnitee’s entitlement to
indemnification and advancement of expenses shall, if requested by Indemnitee,
be made by independent legal counsel selected by Indemnitee and reasonably
acceptable to the Company, the determination of which shall be provided in
writing to the Company and Indemnitee;

(b) Indemnitee shall be entitled to control the defense of any action, suit,
proceeding or other matter with counsel of its own choosing reasonably
acceptable to the Company, the reasonable fees and expenses of which shall be
paid by the Company promptly as incurred; provided that the Company shall not be
liable for any settlement of any such action, suit, proceeding or other matter
by Indemnitee effected without the Company’s written consent, which consent
shall not be unreasonably withheld, delayed or conditioned;

(c) the Company shall, for a period of six years after the date of the change in
control, maintain in effect with reputable insurers a policy or policies of
directors and officers liability insurance substantially equivalent (in terms of
policy terms and levels of coverage) to the policy or policies maintained by the
Company as of the date of the change in control with respect to claims arising
from or relating to actions or omissions, or alleged actions or omissions,
occurring on or prior to the date of the change in control; and

(d) the Company shall, for a period of six years after the date of the change in
control, maintain in effect the provisions in its Certificate of Incorporation
and Bylaws providing for exculpation of director, officer and employee liability
and indemnification to the fullest extent permitted from time to time under the
laws of the State of Delaware, which provisions shall not be amended except as
required by applicable law or to make changes permitted by applicable law that
would enlarge the scope of the Indemnitee’s indemnification rights hereunder.

[signature page follows]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

RUBICON TECHNOLOGY, INC. a Delaware corporation By:

 

Name:

 

Title:

 

Address for notice:

900 East Green Street

Bensenville, Illinois 60106



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED:

INDEMNITEE:

By:

 

Name:

Title: